Case: 16-10223      Document: 00513652241         Page: 1    Date Filed: 08/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-10223                               FILED
                                  Summary Calendar                       August 25, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ECTOR VALDEZ, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:16-CR-2-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Ector Valdez, Jr., appeals the 17-month sentence of imprisonment and
12-month term of supervised release imposed following the revocation of his
supervised release for his conviction for felon in possession of a firearm. Valdez
argues that his sentence, which exceeds the range set forth in the nonbinding
policy statements of the Sentencing Guidelines, is procedurally unreasonable




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-10223   Document: 00513652241      Page: 2     Date Filed: 08/25/2016


                                  No. 16-10223

because the district court failed to articulate sufficient reasons for the
sentence.
       Valdez concedes that any argument challenging the requirement to
preserve an issue by specific objection is foreclosed in light of this court’s
precedent.     He raises the issue for further review only.              As Valdez
acknowledges, he did not object to the adequacy of the district court’s reasons
for the sentence imposed, so our review is for plain error. See United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).             Under the plain error
standard, Valdez must show a forfeited error that is clear or obvious and that
affected his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). We have discretion to correct such an error, but we will do so only if it
seriously affects the fairness, integrity, or public reputation of the proceedings.
Id.
       We evaluate the adequacy of the explanation of a revocation sentence
with reference to Rita v. United States, 551 U.S. 338 (2007). Whitelaw, 580
F.3d at 261. The record reflects that the court implicitly considered Valdez’s
mitigating arguments, but determined that a sentence above the advisory
range was appropriate to protect the public and promote deterrence. See 18
U.S.C. § 3553(a)(2)(B)-(C). Although the court’s explanation was brief, it was
sufficient in the context of the revocation hearing, so Valdez has not shown a
clear or obvious error. See Whitelaw, 580 F.3d at 262.
       Neither were Valdez’s substantial rights affected. The record of the
sentencing proceedings in this case allows us to conduct a meaningful appellate
review. See id. at 264. Nothing in the record suggests that a more thorough
explanation would have resulted in a shorter sentence. See id. at 264-65.
Finally, Valdez’s argument, raised only to preserve it for further review, that
Whitelaw was wrongly decided is unavailing, as we may not overrule Whitelaw



                                        2
    Case: 16-10223    Document: 00513652241    Page: 3   Date Filed: 08/25/2016


                                No. 16-10223

absent an en banc or superseding Supreme Court decision. See United States
v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).
      The judgment of the district court is AFFIRMED.




                                      3